STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


State of West Virginia, Plaintiff Below,

Respondent                                                                   FILED

                                                                         November 5, 2018
vs)    No. 17-0099 (Randolph County 15-F-94)                                   released at 3:00 p.m.
                                                                           EDYTHE NASH GAISER, CLERK

                                                                           SUPREME COURT OF APPEALS

                                                                                OF WEST VIRGINIA

Derrick William Adamson, Defendant Below,
Petitioner

                              MEMORANDUM DECISION

        Petitioner Derrick William Adamson, by counsel J. Brent Easton, appealed his jury
convictions for first degree murder, grand larceny, and possession of a stolen vehicle, which
resulted in the circuit court sentencing him to life in prison without the possibility of parole
for first degree murder, one to ten years for grand larceny and one to five years for
possession of a stolen vehicle, with the latter two sentences to run concurrently to one
another, but consecutively to the life sentence. Petitioner argued that the circuit court erred
by: 1) refusing to question, or permit counsel to question, the prospective jurors as to
whether they could give a recommendation of mercy if a guilty verdict were returned on first
degree murder; 2) upholding the jury conviction for first degree murder as the State presented
insufficient evidence of premeditation and deliberation; 3) denying petitioner’s motion to
compel the State to elect between the charges of grand larceny and possession of a stolen
vehicle, subjecting him to multiple punishments in violation of double jeopardy1 and due
process principles;2 4) denying petitioner’s pretrial motion to suppress statements taken by
law enforcement well after the attachment of probable cause to arrest in violation of the
prompt presentment rule; 5) failing to grant a mistrial or give an instruction after the
prosecutor made the inflammatory remark during his opening statement that petitioner
“executed” the victim; and 6) failing to make required findings of fact and conclusions of law
prior to admitting “proposed” evidence under Rule 404(b) of the West Virginia Rules of
Evidence. Respondent State of West Virginia, by counsel Shannon Kiser, filed a response.


     Upon petitioner’s appeal, this Court affirmed his conviction and sentence in State v.
Adamson, No. 17-0099, 2018 WL 1225534 (W. Va. March 9, 2018) (memorandum decision),


       1
       Article III, section 5 of the West Virginia Constitution provides, in relevant part:
“No person shall . . . be twice put in jeopardy of life or liberty for the same offense.”
       2
       Petitioner provides no authority or argument concerning what due process principles
were violated and, therefore, we do not address this portion of his argument.
determining that no error was committed by the circuit court. Following review of
petitioner’s petition for rehearing,3 the Court, by order entered May 9, 2018, granted
petitioner’s request for a rehearing and scheduled the case for oral argument.

       Having considered the petition for rehearing, the parties’ briefs and oral arguments,
the appendix record and the applicable legal authority, the Court finds no substantial question
of law and no prejudicial error and, therefore, we again affirm petitioner’s convictions and
sentences. The Court also disposes of the case through a memorandum decision as
contemplated under Rule 21 of the West Virginia Rules of Appellate Procedure.

                            I. Factual and Procedural History

        Donovan Nicholson was shot in the head at close range on April 20, 2015, in Elkins,
West Virginia. On that day, around 11:00 p.m., Richard Foresi, a college student at Davis
& Elkins, testified that he had an encounter with petitioner. Mr. Foresi was walking through
Elkins when petitioner, whom he did not know, began asking him strange questions,
including where he was going and how far his home was. Mr. Foresi found petitioner to be
“definitely on edge[,] [n]ervous[,] [s]trange, for sure.” Mr Foresi told petitioner that he was
asking “some pretty strange questions[,]” and asked him if he was okay. Petitioner told him
that “if he hadn’t believed my story about, like where I was coming from, like I was coming
from Davis & Elkins College, that he would have shot me already.”

       About 11:30 p.m., Cpl. G. L. Brown and Cpl. M. J. Sigley, both with the Elkins Police
Department, responded to a call from the Mountaineer Mart of possible shots being fired.
The officers spoke with the manager, who stated that she thought she had heard a gunshot
outside of the Mountaineer Mart and that two males appeared to her to be talking prior to her
hearing the shot. The manager provided the officers with a detailed description of one of the
men she had observed. The officers left and proceeded to search for someone matching the
description given.

       Shortly thereafter, Cpl. Sigley located an individual matching the description given
on the front side of the railroad depot. The individual was identified as petitioner, who was
described as being responsive to the officer’s commands. In searching petitioner, the officer
found a box of PMC Bronze .25-caliber ammunition in petitioner’s pocket, but no gun was
found. The officers received another call about an active burglary, unrelated to their stop of


       3
        Petitioner only reargued three of the original six assigned errors in his petition for
rehearing; however, as the grant of rehearing was not limited to the errors raised in the
rehearing petition, the Court will again address all the assigned errors originally argued by
petitioner.

                                              2

petitioner. They left petitioner as there was not enough probable cause at that time to arrest
him.

       Approximately twenty minutes later, after the officers cleared the burglary call, they
received another call from the manager of the Mountaineer Mart. The manager told the
officers that the other male individual she had observed prior to hearing the gunshot was
back. That individual was identified as Timothy Summerfield, whom the manager had
observed with petitioner prior to hearing the gunshot. Mr. Summerfield told the officers that
he had engaged in a casual conversation with petitioner for about five to eight minutes, when
petitioner pulled a small pistol, pointed it at him and squeezed the trigger. The gun failed to
fire and petitioner “walked up to me and shook my hand. Said, ‘It wasn’t your day,’ and
walked off.”4 The officers found no spent .25-caliber casing, no spent bullet and no bullet
hole at the scene.

        While still at the Mountaineer Mart, around 1:30 a.m., on April 21, 2015, the officers
received a call about a vehicle, described as a 2006 Ford 500 gold car, which was stolen from
the parking lot of a GoMart convenience store that was located about four to five blocks
away from the Mountaineer Mart, and responded to that call. The officers viewed
surveillance video from the store and were able to identify petitioner as the person driving
away in the stolen vehicle. The officers put out a “be on the lookout” for the stolen car and
petitioner. Cpl. Brown, thinking that petitioner may have disposed of the gun related to the
earlier incident somewhere between the GoMart and the Mountaineer Mart, began a foot
patrol of the area looking for the gun. Cpl. Brown ended up back where he had previously
made contact with petitioner. It was at this time, he discovered the victim’s body. The
officer also found a PNC Bronze .25-caliber cartridge lying beside the victim’s body, which
was consistent with the ammunition earlier seized from petitioner.

       Later that day, around 11:36 a.m., Trooper Eric E. Bostic, with the West Virginia
State Police, located the stolen vehicle and petitioner in Webster County. The trooper was
aware that a grand larceny warrant had been issued for petitioner and that there had been a
shooting. The trooper patted petitioner down, placed petitioner in handcuffs, and put him in
the back of his car until additional help arrived. The trooper found petitioner wearing a
bulletproof vest.



       4
       Petitioner brought out in cross-examination of Mr. Summerfield that during the
preliminary hearing and in a statement to police on the night of the incident that Mr.
Summerfield did not mention seeing a gun. Mr. Summerfield clarified that he never saw a
gun “prior to while we were talking, but he did pull a gun and shoot at me. I mean he fired
a round.”

                                              3

       Backup arrived for Trooper Bostic around 11:45 a.m. and, at that time, the trooper
searched petitioner, read him his Miranda5 rights and again placed him in the back of his
cruiser. Around 11:54 a.m., petitioner proceeded to make a voluntary statement to the
trooper, which was audio-recorded and lasted approximately eight minutes. Petitioner began
talking about his twelve-year-old daughter, who petitioner thought had been killed.6 The
trooper asked petitioner for his daughter’s age, name and description. The trooper also asked
petitioner about where his daughter was staying and how he came to know that she was
missing. It was during this exchange about petitioner’s missing daughter that petitioner
disclosed that he was walking around the train tracks in Elkins, when a man petitioner stated
he did not know told him, “We killed her.” The trooper asked petitioner what happened then
and petitioner stated, “I shot him.” Petitioner went on to tell the trooper that he shot the man
in Elkins at the train station with a .25 caliber pistol. He also admitted to stealing the car he
had been driving. Petitioner indicated that he was searching for his daughter.7 Petitioner was
transported to a magistrate, arriving at 12:55 p.m. He was indicted on counts of first degree
murder, attempted first degree murder, wanton endangerment involving a firearm, grand
larceny of a vehicle, possession of a stolen vehicle and receiving or transferring stolen
goods.8

       Petitioner’s defense was one of conceding that he was responsible for shooting the
victim. But petitioner maintained that he could only be convicted of second degree murder,
because he had diminished capacity and could not have formed the requisite premeditation
and deliberation necessary for first degree murder. Petitioner did not testify. In support of
his defense, petitioner called Dr. Timothy Saar, a licensed psychologist, who testified that
he had evaluated and interviewed petitioner. He stated that he had reviewed petitioner’s
medical records, which indicated that petitioner had a history of substance-induced psychosis
for which he had been hospitalized at William Sharpe Hospital in 2007. Records the doctor
reviewed also indicated that petitioner had been treated at Ohio State University Medical
Center in 2011 for a mood disorder associated with substance abuse. Petitioner was seen
again at the same facility in 2014 in which the treating physician “talked about [the] previous

       5
       See Miranda v. Arizona, 384 U.S. 436, 444 (1966) (defining custodial interrogation
as “questioning initiated by law enforcement officers after a person has been taken into
custody or otherwise deprived of his freedom of action in any significant way.”).
       6
        The trooper found petitioner’s alleged missing daughter in school.
       7
        Gunshot residue was found on petitioner’s hands.
       8
       The circuit court granted petitioner’s motion to sever the attempted first degree
murder count and the wanton endangerment count as they related to a different victim, Mr.
Summerfield.

                                               4

diagnosis of substance-induced psychosis[,]” but also had “some concerns of maybe some
malingering going on[.]” Dr. Saar, based upon the records reviewed, found that “there [was]
reason to believe that he was suffering a psychosis” on or about the day of the crimes alleged.
Specifically, Dr. Saar opined that petitioner “was so grossly intoxicated, based on his self-
reports, that his executive functioning was impaired to the point that he was incapable of
deliberating and premeditating the shooting on the day in question[.]” During cross-
examination by the State, Dr. Saar testified that he had to throw out the entire assessment
related to his administration of the Minnesota Multiphasic Personality Inventory given to
petitioner because petitioner was not being truthful. Dr. Saar also testified that he had no
toxicology report or any other scientific evidence that showed petitioner was abusing drugs
or intoxicated on the day of the events giving rise to the criminal charges. The doctor relied
entirely upon petitioner’s self-reporting and admitted that petitioner had a significant history
of malingering–“intentionally lying to present a certain diagnosis[,]” or “overexaggeration
of his symptons.”

       Petitioner also called Dr. David A. Clayman, a licensed psychologist, who examined
petitioner for the State. He acknowledged that petitioner had a history of substance abuse.
Dr. Clayman also noted the history of malingering found by Dr. Saar’s report. But, contrary
to petitioner’s assertion in his petition for rehearing that Dr. Clayman failed to address
petitioner’s ability to premeditate or deliberate the shooting, Dr. Clayman testified that

              there is nothing to suggest that he was under the influence of
              any type of substance or suffering from a mental condition that
              would have prevented him from forming intent or to form . . .
              malice. He demonstrated a consistent ability to form intent
              whether it be to cause harm or to restrict his own behaviors up
              to and including the shooting death of Donovan Nicholson.

Dr. Clayman further stated that petitioner “did not suffer from diminished capacity.” Dr.
Clayman admitted that he did not address premeditation or deliberation; but, he also testified
that petitioner “was behaving in a purposeful, goal-directed, and sequential manner” on the
day of the shooting.

       Following a three-day trial, a jury convicted petitioner of first degree murder, grand
larceny of a vehicle and possession of a stolen vehicle. The jury did not recommend mercy.
Petitioner was acquitted of receiving or transferring stolen property relating to the bullet-
proof vest. The circuit court denied petitioner’s post-trial motions for judgment of acquittal
and for a new trial. This appeal followed.


                                   II. Standard of Review

                                               5

       Our review of the various assigned errors necessitates application of different
standards of review and each will be set forth within the discussion of the error raised by
petitioner.

                                       III. Discussion

       Petitioner first argues that during voir dire the circuit court denied him “a meaningful
opportunity to question the jurors regarding the issue of mercy.” Petitioner sought to inquire
of the prospective jurors regarding whether they “would be predisposed with respect to a
recommendation either for or against mercy,” and “whether the panel fully understood that
the possibility of parole after fifteen years was not absolute.”

      As to whether the potential jurors were predisposed to recommend either for or against
mercy, the circuit court inquired of prospective jurors as follows:

                       Ladies and gentlemen, are any of you aware of any
               conscientious objection you may have to returning a verdict of
               first degree murder if, that is, that the evidence that you believe
               – the verdict that you believe is appropriate based upon the
               evidence, if you realize that in doing so there may be – you also
               have the opportunity to determine whether or not mercy is
               recommended or whether no mercy is recommended. With the
               idea that no mercy means that the defendant could be
               incarcerated for life. Mercy would indicate that he would have
               the opportunity [to] be paroled. Do you understand that? Do
               you think that there’s – does anyone here believe that they
               would have any conscientious objection to rendering a verdict
               given those circumstances?

The circuit court further had informed defense counsel that prior to asking this question of
the prospective jurors that “[i]f there’s anyone who indicates that they have any kind [of]
objection or conscientious awareness of it, we’ll pull them up[,] talk to them, and we’ll
resolve it.” Not one of the prospective jurors voiced any conscientious objection and,
therefore, no follow-up questions were asked by the circuit court or the attorneys on this
issue. Concerning petitioner’s request to fully inform the prospective jurors that if they
granted mercy that did not mean that he would automatically get paroled after serving fifteen
years, the circuit court determined that consequences of granting or not granting mercy was
better left for the instructions given prior to the jury’s deliberation. And the circuit court did
instruct the jury, after hearing all the evidence, about what a recommendation of mercy
meant.


                                                6

       We have previously held that “[i]n a criminal case, the inquiry made of a jury on its
voir dire is within the sound discretion of the trial court and not subject to review, except
when the discretion is clearly abused.” Syl. Pt. 2, State v. Beacraft, 126 W. Va. 895, 30
S.E.2d 541 (1944), overruled on other grounds by State v. Dolin, 176 W. Va. 688, 347
S.E.2d 208 (1986), overruled on other grounds by State v. Edward Charles L., 183 W. Va.
641, 398 S.E.2d 123 (1990). Under this standard of review, we examine petitioner’s claim.

       Generally, “[a]defendant charged with murder of the first degree is entitled to question
potential jurors on voir dire to determine whether any of them are unalterably opposed to
making a recommendation of mercy in any circumstances in which a verdict of guilt is
returned.” Syl. Pt 7, State v. Williams, 172 W. Va. 295, 305 S.E.2d 251 (1983). But we
further explained, in Williams, that in the context of a first degree murder case

                      [t]his is not to say, however, that counsel for the accused
              is allowed unlimited latitude in the voir dire examination of the
              potential jurors on this issue. The purpose of such questioning
              should be to discover whether any of the prospective jurors hold
              any personal, moral, religious or philosophical beliefs,
              convictions, scruples or opinions which would preclude them
              from considering the imposition of a particular penalty in the
              event of conviction regardless of the circumstances of the case.
              The inquiry must go to the willingness of the prospective jurors
              to exercise their discretion to determine the penalty. Counsel
              may not use the voir dire to suggest a verdict to the jury or to
              elicit a commitment from the jury to return a particular penalty
              in the event of conviction. State v. Ward, 569 S.W.2d 341 (Mo.
              App.1978); State v. McCaine, 460 S.W.2d 618 (Mo.1970).

Williams, 172 W. Va. at 307, 305 S.E.2d at 264. We subsequently noted this limitation of
our holding in Williams in syllabus point six of State v. McFarland, 175 W. Va. 205, 332
S.E.2d 217 (1985), superceded by rule as stated in State v. Joseph, 214 W. Va. 525, 590
S.E.2d 718 (2003):
                     A criminal defendant is not entitled as a matter of right,
              under syl. pt. 7, State v. Williams, 172 W.Va. 295, 305 S.E.2d
251 (1983), to question potential jurors on voir dire to determine
              their views on the various theories underlying incarceration,
              namely, rehabilitation, punishment and deterrence. It is within
              the discretion of the trial court whether such a question may be
              asked on voir dire to enable the defendant to exercise more
              informed judgment in utilizing his peremptory challenges.


                                              7

        In this case, the circuit court inquired of potential jurors whether they had any
objection to rendering a verdict that would require them either to give or refuse to give
mercy, meaning that petitioner would be incarcerated for life. But the circuit court refused
petitioner’s request that it inform potential jurors about the meaning of giving mercy,
including that being eligible for parole in fifteen years does not automatically allow a person
to get out of incarceration because other criteria must be weighed. The circuit court explained
that the purpose of voir dire was not to give the criteria for parole, but to explore whether any
of the prospective jurors had beliefs, opinions or views that would impact their ability to
determine a verdict, which could require the imposition of a sentence of life without mercy.
The circuit court did not abuse its discretion in its handling of the voir dire in this case.

        In his second assigned error, petitioner contends that the evidence presented at trial
was insufficient to support a first degree murder conviction as the State failed to prove
premeditation and deliberation. In his rehearing petition, petitioner maintains that he
presented “unrebutted evidence of Mr. Adamson’s diminished capacity[,]” which showed
that at the time of the shooting he suffered from diminished capacity caused by substance-
induced psychosis and was incapable of premeditation and deliberation. See Joseph, 214 W.
Va. at 526-27, 590 S.E.2d 719-20, Syl. Pt. 3 (holding that “[t]he diminished capacity defense
is available in West Virginia to permit a defendant to introduce expert testimony regarding
a mental disease or defect that rendered the defendant incapable, at the time the crime was
committed, of forming a mental state that is an element of the crime charged. . . .”). Thus,
petitioner argues he could not be convicted of anything greater than second degree murder.

       This Court has previously held:

                     A criminal defendant challenging the sufficiency of the
              evidence to support a conviction takes on a heavy burden. An
              appellate court must review all the evidence, whether direct or
              circumstantial, in the light most favorable to the prosecution and
              must credit all inferences and credibility assessments that the
              jury might have drawn in favor of the prosecution. The evidence
              need not be inconsistent with every conclusion save that of guilt
              so long as the jury can find guilt beyond a reasonable doubt.
              Credibility determinations are for a jury and not an appellate
              court. Finally, a jury verdict should be set aside only when the
              record contains no evidence, regardless of how it is weighed,
              from which the jury could find guilt beyond a reasonable doubt.
              To the extent that our prior cases are inconsistent, they are
              expressly overruled.

Syl. Pt. 3, State v. Guthrie, 194 W. Va. 657, 461 S.E.2d 163 (1995).

                                               8

       Regarding, the elements of premeditation and deliberation, we have held that

                      [a]lthough premeditation and deliberation are not
              measured by any particular period of time, there must be some
              period between the formation of the intent to kill and the actual
              killing, which indicates the killing is by prior calculation and
              design. This means there must be an opportunity for some
              reflection on the intention to kill after it is formed.

Id. at 664, 461 S.E.2d at 170, Syl Pt. 5. Further,

                      [i]n criminal cases where the State seeks a conviction of
              first degree murder based on premeditation and deliberation, a
              trial court should instruct the jury that murder in the first degree
              consists of an intentional, deliberate, and premeditated killing
              which means that the killing is done after a period of time for
              prior consideration. The duration of that period cannot be
              arbitrarily fixed. The time in which to form a deliberate and
              premeditated design varies as the minds and temperaments of
              people differ and according to the circumstances in which they
              may be placed. Any interval of time between the forming of the
              intent to kill and the execution of that intent, which is of
              sufficient duration for the accused to be fully conscious of what
              he intended, is sufficient to support a conviction for first degree
              murder.

Id., Syl. Pt. 6. Hence, “[t]here must be some evidence that the defendant considered and
weighed his decision to kill in order for the State to establish premeditation and deliberation
under our first degree murder statute.” Id. at 675, 461 S.E.2d at 181. As the Court indicated
in Guthrie,

                      [i]n the absence of statements by the accused which
              indicate the killing was by prior calculation and design, a jury
              must consider the circumstances in which the killing occurred
              to determine whether it fits into the first degree category.
              Relevant factors include the relationship of the accused and the
              victim and its condition at the time of the homicide; whether
              plan or preparation existed either in terms of the type of weapon
              utilized or the place where the killing occurred; and the presence
              of a reason or motive to deliberately take life. No one factor is
              controlling. Any one or all taken together may indicate actual

                                               9

                reflection on the decision to kill. This is what our statute means
                by “willful, deliberate and premeditated killing.”

Id. at 675 n.23, 461 S.E.2d at 181 n.23.

        Despite petitioner’s argument, he ignores the fact that his own expert’s opinion was
based on petitioner’s self-reports that he was so grossly intoxicated on the day of the
shooting that he was incapable of deliberation and premeditation. But Dr. Saar admitted that
petitioner had a significant history of malingering or “intentionally lying to present a certain
diagnosis[,]” or “overexaggeration of his symptons.” Further, Dr. Saar testified that he had
to throw out the entire assessment related to his administration of the Minnesota Multiphasic
Personality Inventory to petitioner because petitioner was not being truthful. Dr. Saar also
testified that he had no toxicology report or any other scientific evidence that showed
petitioner was abusing drugs or intoxicated on the day of the events giving rise to the
criminal charges. Additionally, Dr. Clayman’s testimony was that petitioner was not under
the influence of any substance or suffering from any mental condition that would have
prevented him from forming intent or malice. Dr. Clayman affirmatively concluded that
petitioner “did not suffer from diminished capacity.” Dr. Clayman admitted that he did not
address premeditation or deliberation; but, he also testified that petitioner “was behaving in
a purposeful, goal-directed, and sequential manner” on the day of the shooting.

        Finally, the State also offered evidence that petitioner had recently purchased a pistol,
that the same pistol was used to shoot the victim in the head at close range, that petitioner
was wearing a bullet-proof vest on the night of the killing, and that petitioner stated that his
motive to kill the victim was his belief that the victim had killed his daughter, even though
that turned out to be not true. See id. Based upon our review of the record, there was
sufficient evidence to sustain the first degree murder conviction.

       Petitioner’s third assigned error concerns the circuit court’s denial of petitioner’s
motion to compel the State to elect between the charges of grand larceny and possession of
a stolen vehicle. Petitioner contends that the circuit court subjected him to multiple
punishments in violation of double jeopardy principles by allowing the State to pursue both
grand larceny and possession of a stolen vehicle charges. We disagree. The State charged
petitioner in Count 4 of the indictment with grand larceny,9 arising out of the theft of the
2006 Ford 500 vehicle from the convenience store in Elkins. Petitioner was also charged in
Count 5 with possession of the same vehicle described in Count 4.10



       9
        See W. Va. Code § 61-3-13 (distinguishing grand and petit larceny).
       10
           See id. § 17A-8-5.

                                               10

       The standard of review applicable to this constitutional issue is as follows: “‘Where
the issue on an appeal from the circuit court is clearly a question of law or involving an
interpretation of a statute, we apply a de novo standard of review.’ Syllabus Point 1, Chrystal
R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995).” State v. Smith, 225 W. Va.
706, 709, 696 S.E.2d 8, 11 (2010).

        When examining claimed double jeopardy violations, we follow the law enunciated
in syllabus points seven and eight of State v. Gill, 187 W. Va. 136, 416 S.E.2d 253 (1992):

                     A claim that double jeopardy has been violated based on
              multiple punishments imposed after a single trial is resolved by
              determining the legislative intent as to punishment.

                      In ascertaining legislative intent, a court should look
              initially at the language of the involved statutes and, if
              necessary, the legislative history to determine if the legislature
              has made a clear expression of its intention to aggregate
              sentences for related crimes. If no such clear legislative intent
              can be discerned, then the court should analyze the statutes
              under the test set forth in Blockburger v. United States, 284 U.S.
299, 52 S. Ct. 180, 76 L. Ed. 306 (1932), to determine whether
              each offense requires an element of proof the other does not. If
              there is an element of proof that is different, then the
              presumption is that the legislature intended to create separate
              offenses.
       Under the applicable statutes, “‘[t]o support a conviction for larceny11 at common law,
it must be shown that the defendant took and carried away the personal property of another
against his will and with the intent to permanently deprive him of the ownership thereof.’
Syllabus Point 3, State v. Louk, [169] W. Va. [24], 285 S.E.2d 432 (1981).” Syl. Pt 1, State
v. Houdeyshell, 174 W. Va. 688, 329 S.E.2d 53 (1985) (footnote added). Conversely, West
Virginia Code § 17A-8-5 provides:

                     Any person who, with intent to procure or pass title to a
              vehicle which he knows or has reason to believe has been stolen
              or unlawfully taken, receives, or transfers possession of the
              same from or to another, or who has in his possession any
              vehicle which he knows or has reason to believe has been stolen
              or unlawfully taken, and who is not an officer of the law

       11
        See id. § 61-3-13 (requiring value of stolen goods to be $1,000 or more for grand
larceny).

                                              11

              engaged at the time in the performance of his duty as such
              officer, is guilty of a felony.

(Emphasis added). Thus, this statute requires the State prove that a person 1) possess; 2) a
vehicle; 3) that the person knew or had reason to believe it to be unlawfully taken in order
to be convicted of possession of a stolen vehicle. Id.

        It is readily discerned from our review of both grand larceny and possession of a
stolen vehicle, West Virginia Code § 17A-8-5, that each requires the State to prove elements
that are different. We, therefore, reject petitioner’s argument that double jeopardy principles
were violated and find the circuit court did not err in denying petitioner’s motion to compel
the State to pursue only one of the aforementioned charges.

        Petitioner’s fourth assignment of error is that the circuit court erred in admitting his
confession as it was given in violation of the prompt presentment rule. According to
petitioner in his petition for rehearing, the Court “misunderstands the prompt presentment
rule.” Petitioner contends that probable cause to arrest him attached, “at the very latest” when
he was discovered inside the stolen vehicle on the roadside in Webster County as Trooper
Bostic testified that he was aware of an arrest warrant for petitioner at the time he stopped
petitioner. Petitioner argues that he should have been taken directly to a magistrate and that
the reason he was not was for the purpose of obtaining a confession.

       Our review of this issue is governed by the following standard of review: “On appeal,
legal conclusions made with regard to suppression determinations are reviewed de novo.
Factual determinations upon which these legal conclusions are based are reviewed under the
clearly erroneous standard. In addition, factual findings based, at least in part, on
determinations of witness credibility are accorded great deference.” Syl. Pt. 3, State v. Stuart,
192 W. Va. 428, 452 S.E.2d 886 (1994); accord Syl. Pt. 1, State v. Rogers, 231 W. Va. 205,
744 S.E.2d 315 (2013).

      Our prompt presentment rule is set forth in West Virginia Code 62-1-5(a)(1), which
provides:

                      An officer making an arrest under a warrant issued upon
              a complaint, or any person making an arrest without a warrant
              for an offense committed in his presence or as otherwise
              authorized by law, shall take the arrested person without
              unnecessary delay before a magistrate of the county where the
              arrest is made.




                                               12

See W. Va. R. Crim. P. 5(a). The prompt presentment rule “‘is triggered when an accused
is placed under arrest. Furthermore, once a defendant is in police custody with sufficient
probable cause to warrant an arrest, the prompt presentment rule is also triggered.’ Syl. Pt.
2, State v. Humphrey, 177 W. Va. 264, 351 S.E.2d 613 (1986).” Rogers, 231 W. Va. at 207,
744 S.E.2d at 317, Syl. Pt. 4, in part. Any delay in taking a defendant to a magistrate that is
due to “‘the primary purpose’” of obtaining a confession “‘may be a critical factor [in the
totality of circumstances making a confession involuntary and hence inadmissable][.]’” Syl.
Pt. 1, State v. Guthrie, 173 W. Va. 290, 315 S.E.2d 397 (1984)(quoting, in part, Syl. Pt. 6,
State v. Persinger, 169 W. Va. 121, 286 S.E.2d 261 (1982)). But necessary delays do not
render a confession involuntary. “Examples of necessary delay might include those required:
1) to carry out reasonable routine administrative procedures such as recording, fingerprinting
and photographing; . . . [and] 4) to obtain information likely to be a significant aid in averting
harm to persons or loss to property of substantial value[.]” Id. at 135-36, 286 S.E.2d at 270
(quoting Johnson v. State, 384 A.2d 709, 717 (Md. 1978)).

        In this case, Trooper Bostic testified that on the morning of April 21, around 11:36
a.m., he located the stolen vehicle and petitioner in Webster County. The trooper was aware
that a grand larceny warrant had been issued for petitioner and that there had been a shooting.
Petitioner was then placed in the back of the trooper’s car until additional help arrived.
Backup arrived for Trooper Bostic around 11:45 a.m. and, at that time, Trooper Bostic
searched petitioner and read him his Miranda rights. Around 11:54 a.m., petitioner
proceeded to make a voluntary statement to the trooper, which was recorded and lasted
approximately eight minutes. Once petitioner completed his voluntary statement, he was
transported to a magistrate at approximately 12:38 p.m., arriving at the magistrate’s office
around 12:55 p.m. There is no evidence that the short delay in taking petitioner to the
magistrate had, as its primary purpose, the goal of obtaining a confession. There is no
evidence that Trooper Bostic intimidated, threatened, or intentionally delayed taking
petitioner to a magistrate. Audio evidence showed that petitioner voluntarily began talking
to the trooper about his twelve-year-old daughter, who petitioner thought had been killed.
During the trooper’s attempt to gain more information about petitioner’s daughter, petitioner
confessed to the murder. According to the record, Trooper Bostic did not inquire about any
crime until petitioner stated that he shot the victim because he believed the victim had killed
his daughter. Accordingly, we find the circuit court did not err in allowing petitioner’s
statement to be admitted into evidence.

       The fifth assigned error is whether the circuit court erred in failing to grant a mistrial
or provide an instruction after the prosecutor used the words “execute” or “execution” on
three occasions during his opening statement to describe the shooting that occurred in this
case. As the prosecutor remarked on one occasion, “I say he executed Donovan because he
shot him in the head at close range . . . .” Petitioner objected after the prosecutor used the
word the third time in his closing. Following petitioner’s opening statement, petitioner also

                                               13

moved for a mistrial or, at a minimum, an instruction to the jury to disregard the remark. The
circuit court denied petitioner’s requests. But the circuit court did instruct the jury at the close
of all the evidence that whatever is said in opening statements and closing arguments is not
to be considered evidence.

       Petitioner argues that a shooting in the head at close range could be evidence of
anything ranging from premeditated murder to involuntary manslaughter “to nothing at all.”
So the prosecutor’s description of the shooting in this case as an execution, because
petitioner was shot in the head at close range, necessarily predisposed the jury to return a
verdict of premeditated murder.

      In syllabus points five and six of State v. Sugg, 193 W. Va. 388, 456 S.E.2d 469
(1995), we held:

                       A judgment of conviction will not be set aside because of
               improper remarks made by a prosecuting attorney to a jury
               which do not clearly prejudice the accused or result in manifest
               injustice.

                       Four factors are taken into account in determining
               whether improper prosecutorial comment is so damaging as to
               require reversal: (1) the degree to which the prosecutor’s
               remarks have a tendency to mislead the jury and to prejudice the
               accused; (2) whether the remarks were isolated or extensive; (3)
               absent the remarks, the strength of competent proof introduced
               to establish the guilt of the accused; and (4) whether the
               comments were deliberately placed before the jury to divert
               attention to extraneous matters.

        We also stated in Sugg that “[c]learly, a prosecuting attorney should refrain from
referring to questionable evidence that may poison the jury’s mind against the defendant.
However, there is equally clear authority that a prosecuting attorney’s suggestion of a
plausible inference to be drawn from the evidence is proper.” Id. at 405, 456 S.E.2d at 484.

       In the instant case, petitioner admitted to shooting the victim in the head, so the degree
to which the prosecutor’s remarks tended to mislead the jury and to prejudice petitioner is
limited. The prosecutor’s remarks were also isolated and he explained that the term was used
because the victim was shot in the head at close range. Also, without the prosecutor’s
remarks, there was other sufficient evidence of the crime and there was no indication that the
use of the term execute was deliberately placed before the jury to divert its attention from
other extraneous matters. See id. at 393, 456 S.E.2d at 474, Syl. Pt 6.

                                                14

        Finally, petitioner assigned as error that the circuit court erred by not making findings
of fact and conclusions of law prior to admitting evidence of the incident between Mr.
Summerfield and petitioner under West Virginia Rule of Evidence 404(b). Specifically, the
evidence that was sought to be introduced by the State concerned the attempted first degree
murder and wanton endangerment of Mr. Summerfield. The defense was successful in its
motion to sever these charges in the indictment. But the State sought to introduce evidence
regarding these charges during the trial that is the subject of this appeal to show petitioner’s
“intent, plan, knowledge, and/or absence of mistake or accident in committing the offense
of Murder” for which he was being tried.12 The circuit court conducted an in camera hearing
pursuant to State v. McGinnis, 193 W. Va. 147, 455 S.E.2d 516 (1994), to determine the
admissibility of the evidence. By order entered October 5, 2015, the circuit court determined
that the State could admit the evidence pursuant to Rule 404(b) “to prove intent or plan as
to Court 1 (first degree murder) of the Indictment at the trial herein.” Petitioner now claims
that the circuit court’s order is insufficient.

       As we held in State v. LaRock, 196 W. Va. 294, 470 S.E.2d 613 (1996):

                     The standard of review for a trial court’s admission of
              evidence pursuant to Rule 404(b) involves a three-step analysis.
              First, we review for clear error the trial court’s factual
              determination that there is sufficient evidence to show the other
              acts occurred. Second, we review de novo whether the trial court
              correctly found the evidence was admissible for a legitimate
              purpose. Third, we review for an abuse of discretion the trial
              court's conclusion that the “other acts” evidence is more
              probative than prejudicial under Rule 403.
196 W. Va. at 310-11, 470 S.E.2d at 629-30. Further, in McGinnis, we explained that this
Court will “review the trial court’s decision to admit evidence pursuant to Rule 404(b) under
an abuse of discretion standard.” 193 W.Va. at 159, 455 S.E.2d at 528. We also stated that

                      [o]ur function on . . . appeal is limited to the
                      inquiry as to whether the trial court acted in a way
                      that was so arbitrary and irrational that it can be
                      said to have abused its discretion. In reviewing


       12
         The State supplemented its notice of intention to use the evidence under West
Virginia Rule of Evidence 404(b) by stating that the evidence also supported petitioner’s
identity as the perpetrator.

                                               15

                     the admission of Rule 404(b) evidence, we review
                     it in the light most favorable to the party offering
                     the evidence, in this case the prosecution,
                     maximizing its probative value and minimizing its
                     prejudicial effect.

Id. at 159, 455 S.E.2d at 528.

      A circuit court must follow the following requirements in order to admit evidence
pursuant to Rule 404(b):

                      Where an offer of evidence is made under Rule 404(b) of
              the West Virginia Rules of Evidence, the trial court, pursuant to
              Rule 104(a) of the West Virginia Rules of Evidence, is to
              determine its admissibility. Before admitting the evidence, the
              trial court should conduct an in camera hearing as stated in State
              v. Dolin, 176 W.Va. 688, 347 S.E.2d 208 (1986). After hearing
              the evidence and arguments of counsel, the trial court must be
              satisfied by a preponderance of the evidence that the acts or
              conduct occurred and that the defendant committed the acts. If
              the trial court does not find by a preponderance of the evidence
              that the acts or conduct was committed or that the defendant was
              the actor, the evidence should be excluded under Rule 404(b).
              If a sufficient showing has been made, the trial court must then
              determine the relevancy of the evidence under Rules 401 and
              402 of the West Virginia Rules of Evidence and conduct the
              balancing required under Rule 403 of the West Virginia Rules
              of Evidence. If the trial court is then satisfied that the Rule
              404(b) evidence is admissible, it should instruct the jury on the
              limited purpose for which such evidence has been admitted. A
              limiting instruction should be given at the time the evidence is
              offered, and we recommend that it be repeated in the trial
              court’s general charge to the jury at the conclusion of the
              evidence.
193 W. Va. at 151, 455 S.E.2d at 520, Syl. Pt. 2.

        The circuit court could have issued a more detailed order. Despite that fact, the
appendix record shows that the circuit court clearly complied with McGinnis by conducting
an in camera hearing, identifying in its order the specific bases under which the State could
offer the evidence pursuant to Rule 404(b), and instructing the jury regarding this limited

                                             16

purpose. The circuit court, therefore, did not err in its determination that the subject evidence
was admissible.

                                      IV. Conclusion

       Based upon the foregoing reasons, we again affirm the January 5, 2017, sentencing
order entered by the Circuit Court of Randolph County.

                                                                                      Affirmed.

ISSUED: November 5, 2018

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Paul T. Farrell sitting by temporary assignment
Justice Tim Armstead
Justice Evan H. Jenkins

Justice Allen H. Loughry II suspended and therefore not participating.




                                               17